TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00027-CR


                                 Blair Beck McCall, Appellant

                                                v.

                                  The State of Texas, Appellee


               FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
         NO. CR-15-0868, THE HONORABLE GARY L. STEEL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The State indicted Blair Beck McCall for the felony offense of assault by causing

bodily injury to a member of McCall’s household or with whom he had a dating relationship “by

intentionally, knowingly, or recklessly impeding the normal breathing or circulation of the

blood . . . by applying pressure to the throat or neck and blocking the nose or mouth of” the

complainant. See Tex. Penal Code § 22.01(a)(1), (b)(2)(B); Tex. Fam. Code § 71.004. The trial

court’s charge submitted that offense to a jury and, on the State’s request, another offense titled

“the lesser included offense of Assault – Bodily Injury Family Violence.” The jury found McCall

not guilty of the felony offense but guilty of the lesser included offense. The trial court then

assessed punishment at one year in the county jail, probated for 18 months, with a $2,500 fine

and entered a conforming judgment, noting an “affirmative finding of family violence,” see

Tex. Fam. Code § 71.004; Tex. Code Crim. Proc. art. 42.013, and categorizing the offense as a

Class A misdemeanor.
               In four issues, McCall contends that (1) the trial court erred by submitting the

misdemeanor offense to the jury because it is not a lesser included offense of the charged felony

offense, (2) the evidence was insufficient to support the guilty verdict on the misdemeanor offense,

(3) there was a material variance between the indictment and the proof at trial on bodily injury,

and (4) the jury charge contained an improper comment on the weight of the evidence. We will

affirm the trial court’s judgment of conviction.


                                        BACKGROUND

               The complainant, Vivian Sanchez, was engaged to McCall, and they lived together

at McCall’s house with his parents. The four would often drive to a nearby town together on

Sundays to eat dinner. After one such dinner, during the ride home, they had an argument over a

financial-aid application.

               After they arrived home, McCall’s mother went into the house, and Sanchez and

McCall stayed outside to move some uprooted bushes. McCall’s father said that he stayed outside

for a time and then went inside, watching Sanchez and McCall for the entire time that they were

outside in front of the house. Sanchez was angry with McCall for not speaking up for her during

the argument and while outside refused to speak with him, which made him mad. She went for a

walk alone around the block to clear her head. When she returned, she found McCall outside the

house near his truck waiting for her. What happened after she returned is a subject of disagreement

among her, McCall, and his parents.

               According to Sanchez, McCall asked, using profanity, if she would talk to him.

McCall insisted that they talk, so he unlocked the tailgate, and they got on it and laid back. After

their conversation got “escalated,” “he came around with his left hand, grabbed [her] throat,



                                                   2
choked [her], and slammed [her] into the bed of the truck,” all within a few seconds. McCall is

6ʹ5ʺ tall, and she is 5ʹ. McCall’s hand was large enough to cover her whole throat. He put his left

hand around her neck, “grabbed tight,” and “squeezed.” But he never “impede[d]” her mouth or

nose with, for example, his hand. When he grabbed and slammed her, “[e]verything was black”

for Sanchez, she could not breathe, she “was so scared [she] peed [her]self a little bit,” “[t]here

was a lot of pressure on [her] neck,” and she was in “severe pain.” The slam immediately created

a knot on her head “behind [her] left ear to about the middle of [her] head” at “the bottom part of

[her] skull right before it meets the top of [her] neck” that was “tender to the touch.”

                McCall got up from the truck bed when Sanchez came to. She “could not see

straight” and “didn’t feel like [she] could get up, so [she] just slid down the bed of the truck.” She

ran to the front door of the house, where she and McCall came together again. She was “holding

[her] head, trying to catch [her] breath”; “couldn’t see straight”; and “pound[ed] on the door”

because it was locked. McCall’s father answered the door, and she told him that McCall had just

“choke-slammed” her into the bed of the truck. McCall denied it and said that instead Sanchez

had been hitting him.

                She then ran inside and locked herself in a bathroom to call the police and for a

close friend of her family to pick her up. She decided against calling the police because McCall

was a peace officer and at the time she “felt like [she] could not get out of there safely,” “just didn’t

have any faith in them,” and “thought that they would probably just take a report and make it

disappear.” She only called her family’s friend, Melissa Rocha-Payne, and told her that McCall

and she “had a fight and that he hurt [her] and that [she] needed to leave immediately.” Sanchez

emerged from the bathroom, and McCall came into the room where Sanchez was and wanted a

hug from her, but she responded “that he had already hurt me and that [she] didn’t want to see him

                                                   3
ever again, that [she] didn’t want to touch him,” and that she “didn’t want anything else to do with

him.” She quickly packed a bag and got into Rocha-Payne’s van waiting outside.

               Once inside the van, Sanchez “felt like [she] had been hit, like, by a bus” and

was “in so much pain.” Her “head was pounding,” and her eyes “were red and puffy.” They drove

to Rocha-Payne’s house, where Sanchez felt “very nauseous,” “threw up a little bit,” and could

not sleep because she “was in so much pain.” While Sanchez was at Rocha-Payne’s house,

Rocha-Payne felt a knuckle-sized lump on the side of Sanchez’s head, as if she had hit her head

on something. Later that night, her family took her to a hospital, where hospital personnel ran a

CT scan of her head and diagnosed her with a concussion. She was treated by Dr. Erik Strelnieks

and told him that “she had been choked,” “that her head was hit against the edge of a truck bed,”

and that she thought that she had lost consciousness. She reported double vision, nausea, and a

headache. An examination revealed that she had “a contusion on the right posterior occipital scalp”

and exhibited signs of a concussion. She also had difficulties swallowing.

               After she left the hospital, she went the same day to the Hays County Sheriff’s

Office to file a report of the incident because she then felt safe to do so. She spoke with Deputy

Robert Blanchard and later with Detective Mark Opiela. Deputy Blanchard interviewed Sanchez

and could feel an injury on her, and she winced in pain and made a noise when he “touched the

back, right corner of her head behind her ear.” He could feel “a lump” there, about the “size of a

silver dollar” and consistent with her account of the incident. It also hurt her somewhat to speak,

“there was pain when swallowing” and “trouble swallowing,” she was coughing, and she described

her voice as sounding different from usual. She also reported neck pain.

               McCall’s parents testified to a different version of events, matching what McCall

said to Detective Opiela in a recorded interview. McCall’s parents testified, and McCall told

                                                 4
Detective Opiela, that Sanchez struck McCall multiple times, that she injured him, but that McCall

never struck or put his hands on Sanchez in any offensive way. McCall said, “there’s no way she

could’ve sustained an injury” during the incident. And McCall’s father told Sanchez that she was

lying about what happened.


Indictment and trial

               The State indicted McCall for the felony offense of what the indictment titled

“Assault Family Violence-Impeding.” The indictment alleged that McCall


       intentionally, knowingly, or recklessly cause[d] bodily injury to Vivian Sanchez, a
       member of the defendant’s family or member of the defendant’s household or
       person with whom the defendant has or has had a dating relationship, by
       intentionally, knowingly, or recklessly impeding the normal breathing or
       circulation of the blood of Vivian Sanchez by applying pressure to the throat or
       neck and blocking the nose or mouth of Vivian Sanchez.


The State tried the case to a jury and called Sanchez, Rocha-Payne, Deputy Blanchard,

Dr. Strelnieks, and Detective Opiela as witnesses. It also offered into evidence the audiovisual

recording of Detective Opiela’s interview with McCall, which was admitted and played for the

jury. McCall called his parents as witnesses in his defense.

               After it rested, the State requested that the trial court submit to the jury “a

lesser-included assault, bodily injury, family violence” offense because it believed that the

evidence caused the felony assault’s element of “strangulation [to] come into question.” The State

called this a “lesser-included” offense of “just assault” and a “Class A misdemeanor.” At the

charge conference, McCall’s counsel objected to submitting the misdemeanor offense: “I am going

to object to the lesser-included, but I think the evidence has been raised. . . . So I suspect that’ll

be the Court’s ruling.” The court overruled the objection and submitted both the felony assault


                                                  5
and the misdemeanor assault to the jury. The charge and verdict form called the misdemeanor

offense “the lesser-included offense of Assault – Bodily Injury Family Violence.”

               The charge’s submission of the felony offense instructed the jury that the offense

involved five elements. It listed the fourth and fifth elements as follows:


       4. the injury was caused by—

           a. applying pressure to Vivian Sanchez’ throat or neck or

           b. blocking Vivian Sanchez’ nose or mouth, and

       5. that conduct

           a. impeded Vivian Sanchez’ normal breathing, or

           b. impeded the circulation of Vivian Sanchez’ blood.


It then instructed the jury that it must find each of the five elements proven beyond a reasonable

doubt to find McCall guilty but that “[i]f you all agree the [S]tate has failed to prove, beyond a

reasonable doubt, one or more of elements 1, 2, 3, 4, or 5 listed above, you must find the defendant

‘not guilty.’” The charge proceeded to the misdemeanor offense and instructed the jury:


       If you have a reasonable doubt as to element 5, above, that is whether the defendant
       impeded Vivian Sanchez’ normal breathing or impeded the circulation of Vivian
       Sanchez’ blood, then you will consider whether the State has proven the defendant
       guilty of the lesser-included offense of Assault – Bodily Injury Family Violence.


It defined the misdemeanor offense as involving four elements—the same first four elements of

the felony offense, including element 4 about applying pressure to Sanchez’s throat or neck or

blocking her nose or mouth.

               The jury found McCall not guilty of the felony offense but guilty of the

misdemeanor offense. The court then entered judgment on the guilty verdict, noting an “affirmative

                                                 6
finding of family violence” and categorizing the offense as a Class A misdemeanor. This

appeal followed.


                                         DISCUSSION

I.     Submitting misdemeanor assault by causing bodily injury as a lesser included offense
       was not error.

               In his first issue, McCall contends that the trial court erred by submitting the

misdemeanor offense to the jury because it “was not a lesser included charge of Assault Family

Violence – Impeding.” He explains:


       Submission of a misdemeanor lesser charge to the jury that inquired whether
       Blair McCall caused bodily injury to Ms. Sanchez by applying pressure to her neck
       or throat is the functional equivalent of the charge for which Blair McCall was
       acquitted. There are no legal and factual grounds to uphold Blair McCall’s
       conviction of the misdemeanor charge on the basis that it is supported by the same
       evidence and felony circumstances of impeding and occlusion of which Blair
       McCall was acquitted, and that the State now contends is a misdemeanor.


The State counters that “Assault Bodily Injury – Family Violence is a lesser-included offense

of Assault Family Violence – Impeding” so that “Assault Bodily Injury – Family Violence is

established by the same or less proof than the facts required in Assault – Impeding.”

               We review a claim of charge error under a two-step framework. Harmel v. State,

597 S.W.3d 943, 956 (Tex. App.—Austin 2020, no pet.). We first determine whether the claimed

error exists in the charge. Ngo v. State, 175 S.W.3d 738, 743 (Tex. Crim. App. 2005); Harmel,

597 S.W.3d at 956. “[A]ll alleged jury-charge error must be considered on appellate review

regardless of preservation in the trial court.” Kirsch v. State, 357 S.W.3d 645, 649 (Tex. Crim.

App. 2012); accord Middleton v. State, 125 S.W.3d 450, 453 (Tex. Crim. App. 2003). Second,

if there is error, we evaluate the harm caused by the error. Ngo, 175 S.W.3d at 743; Harmel,


                                                7
597 S.W.3d at 956. The amount of harm needed for a reversal depends on whether the defendant

preserved a complaint about the error. Swearingen v. State, 270 S.W.3d 804, 808 (Tex. App.—

Austin 2008, pet. ref’d). If not preserved, we may reverse only if the error caused “egregious

harm.” Neal v. State, 256 S.W.3d 264, 278 (Tex. Crim. App. 2008). But if preserved, charge error

requires reversal when we find “some harm” to the defendant’s rights. Ngo, 175 S.W.3d at 743.

                Determining whether submitting a lesser included offense was error usually

requires its own two-step inquiry. See Hall v. State, 225 S.W.3d 524, 535 (Tex. Crim. App. 2007).

The first step is a question of law—determining whether an offense is a lesser included offense

of the charged offense. Id. This step “does not depend on the evidence to be produced at the

trial” but is instead “capable of being performed before trial by comparing the elements of the

offense as they are alleged in the indictment or information with the elements of the potential

lesser-included offense.” Id. at 535–36. An offense is a lesser included offense of the charged

offense when it is within the proof necessary to establish the charged offense. See Tex. Code Crim.

Proc. art. 37.09(1); Bullock v. State, 509 S.W.3d 921, 924 (Tex. Crim. App. 2016).

                To make the first-step determination, we compare the statutory elements for the

greater offense as modified by any descriptive averments in the indictment with the statutory

elements of the lesser offense. See State v. Meru, 414 S.W.3d 159, 162–63 (Tex. Crim. App.

2013). An offense is within the proof necessary to establish the charged offense if the indictment

for the greater offense either (1) alleges all the elements of the lesser included offense or (2) alleges

elements plus facts (including descriptive averments, such as non-statutory manner and means,

that are alleged for providing notice) from which all the elements of the lesser included offense

may be deduced. Id. at 162.



                                                   8
               The second step of the analysis for lesser included offenses requires analyzing

whether the evidence supported submitting the lesser included offense to the jury. Hall, 225 S.W.3d

at 536. But we dispense with the second step when, as here, the State requested submission of the

lesser included offense. See Grey v. State, 298 S.W.3d 644, 645 (Tex. Crim. App. 2009).

               The indictment here charged McCall with


       intentionally, knowingly, or recklessly caus[ing] bodily injury to Vivian Sanchez,
       a member of the defendant’s family or . . . household or person with whom the
       defendant has or has had a dating relationship, by intentionally, knowingly, or
       recklessly impeding the normal breathing or circulation of the blood . . . by
       applying pressure to the throat or neck and blocking the nose or mouth of Vivian
       Sanchez.


The elements of the charged felony offense as modified by the indictment are therefore


       (1) that the defendant intentionally, knowingly, or recklessly

       (2) caused bodily injury to the complainant

       (3) by impeding her normal breathing or circulation of blood by applying pressure
           to her throat or neck and blocking her nose or mouth and

       (4) that the complainant either was a member of defendant’s family, was a member
           of his household, or was or had been in a dating relationship with him.


See Tex. Penal Code § 22.01(a)(1), (b)(2)(B); Philmon v. State, 609 S.W.3d 532, 536 (Tex. Crim.

App. 2020) (listing similar elements of offense as modified by that case’s indictment).

               To continue under the first step of lesser-included-offense analysis, we must

identify the statute that defines the Class A misdemeanor offense for which McCall was convicted.

See Meru, 414 S.W.3d at 162–63; Nangurai v. State, 507 S.W.3d 229, 233 (Tex. App.—Houston

[1st Dist.] 2014, pet. ref’d) (comparing elements of charged felony assault, as modified by

indictment’s allegations, of complainant with whom defendant was in dating relationship with

                                                9
elements of misdemeanor assault under Penal Code section 22.01(a)(1)); Brumbalow v. State,

432 S.W.3d 348, 351–52 (Tex. App.—Waco 2014, no pet.) (comparing elements of charged

offense “as modified by the indictment” with statutory elements of lesser offense). The trial court’s

judgment recites that McCall was convicted of the Class A misdemeanor offense of “Assault

Bodily Injury Family Violence,” and the charge and verdict form referred to the offense by that

same name. The charge defined the misdemeanor offense’s elements as follows:


       1. the defendant . . . caused bodily injury to Vivian Sanchez, and

       2. the defendant –

           a. intended to cause the bodily injury; or

           b. had knowledge that he would cause the bodily injury; or

           c. was reckless about whether he would cause the bodily injury; and

       3. Vivian Sanchez was –

           a. a member of the defendant’s family, or

           b. a member of the defendant’s household, or

           c. a person with whom the defendant did have or had had a dating relationship,
              and

       4. The injury was caused by—

           a. applying pressure to Vivian Sanchez’ throat or neck or

           b. blocking Vivian Sanchez’ nose or mouth.


The charge instructed the jury that it must find all four numbered elements proven beyond a

reasonable doubt to find McCall guilty of the misdemeanor offense, but it also instructed that the

jury need not agree on the specific mental state in items 2a, 2b, or 2c; the specific relationship in

items 3a, 3b, or 3c; or the specific means of causing the injury in 4a or 4b.


                                                 10
               The statute that provides the elements for the Class A misdemeanor for which

McCall was convicted could only be Penal Code section 22.01(a)(1). Of Section 22.01(a)’s three

options for conduct that constitutes an assault, only subsection (a)(1)—causing bodily injury—is

raised by the indictment here. Section 22.01(b) then provides that an (a)(1) offense is by default a

Class A misdemeanor but becomes a third-degree felony when the complainant is in one of a few

defined situations, including the subsection (b)(2)(B) situation raised by the indictment here. See

Marshall v. State, 479 S.W.3d 840, 844 (Tex. Crim. App. 2016) (noting that Class A misdemeanor

for intentionally, knowingly, or recklessly causing bodily injury “may be enhanced to a third-degree

felony if committed against a family member ‘by intentionally, knowingly, or recklessly impeding

the normal breathing or circulation of the blood of the person by applying pressure to the

person’s throat or neck or by blocking the person’s nose or mouth’” (quoting Tex. Penal Code

§ 22.01(b)(2)(B))); Guzman v. State, 552 S.W.3d 936, 941 & n.5 (Tex. App.—Houston

[14th Dist.] 2018, pet. ref’d) (noting that “[f]irst-time assault involving family violence is a

Class A misdemeanor” and that it lacks “the elevating element of impeding breathing or

circulation”). Because of the statute’s plain language and structure and because the judgment of

conviction recites that McCall was convicted of a Class A misdemeanor, the elements that we must

use in our lesser-included-offense analysis are the statutory elements from Section 22.01(a)(1).

See Meru, 414 S.W.3d at 163–64 (comparing elements of greater offense as they were “listed in

the indictment” with only the statutory elements of lesser offense); Nangurai, 507 S.W.3d at 233

(comparing elements of charged felony assault of complainant with whom defendant was in

dating relationship as modified by indictment’s allegations with only the statutory elements of

Section 22.01(a)(1) misdemeanor assault); Brumbalow, 432 S.W.3d at 351–52 (comparing

elements of greater offense “as modified by the indictment” with only the statutory elements of

                                                11
lesser offense). Those elements are that (1) the defendant intentionally, knowingly, or recklessly

(2) caused bodily injury to the complainant. See Tex. Penal Code § 22.01(a)(1).

               Comparing the elements of felony assault as modified by the indictment with

these statutory elements, we conclude that the indictment alleged all the elements of

Section 22.01(a)(1)’s misdemeanor offense, see Meru, 414 S.W.3d at 162, and therefore that the

misdemeanor offense was within the proof necessary to establish the charged offense, see Tex.

Code Crim. Proc. art. 37.09(1); Bullock, 509 S.W.3d at 924; see also Nangurai, 507 S.W.3d at 233

(holding that Section 22.01(a)(1) misdemeanor assault was within proof necessary to establish

charged felony assault of complainant with whom defendant was in dating relationship). The first

two elements of the felony offense as charged by the indictment—that (1) McCall intentionally,

knowingly, or recklessly (2) caused bodily injury to Sanchez—are the two elements that

Section 22.01(a)(1) requires.

               Some confusion might have arisen here from the use of “Assault Bodily Injury

Family Violence” in the trial court’s judgment and in the charge and verdict form. “Family

violence” can refer either to the aggravating element in Section 22.01(b)(2), which raises a Class A

misdemeanor to a third-degree felony, or to the finding called for by Code of Criminal Procedure

article 42.013. That article says: “In the trial of an offense under Title 5, Penal Code, if the court

determines that the offense involved family violence, as defined by Section 71.004, Family Code,

the court shall make an affirmative finding of that fact and enter the affirmative finding in

the judgment of the case.” Tex. Code Crim. Proc. art. 42.013. The jury here acquitted McCall

of felony assault under Section 22.01(b)(2), and the finding called for by Article 42.013 is not

an element of any offense, see Boas v. State, 604 S.W.3d 488, 492–93 (Tex. App.—Houston

[14th Dist.] 2020, no pet.); see also Butler v. State, 189 S.W.3d 299, 302 (Tex. Crim. App. 2006)

                                                 12
(noting that Article 42.013’s plain language “assigns the responsibility for making the

family-violence determination solely to the trial court”). The use of “family violence” in the

judgment here is thus for Article 42.013’s non-element required judicial finding.

               In all, we hold that the trial court did not err by submitting the misdemeanor offense

of assault by causing bodily injury, which is defined by Section 22.01(a)(1). See Hall, 225 S.W.3d

at 535; Ngo, 175 S.W.3d at 743. We overrule McCall’s first issue.


II.    The evidence was sufficient to support the guilty verdict, and there is no reversible
       material variance.

               McCall’s second and third issues implicate related lines of precedent, so we

address them together. In his second issue, he contends that the trial court erred by submitting

misdemeanor assault to the jury because the evidence was “insufficient to support the elements of

the lesser included offense.”1 In support of this issue, he argues from the Jackson v. Virginia

standard and from Court of Criminal Appeals opinions adopting and applying that standard.

See generally 443 U.S. 307 (1979); Fernandez v. State, 479 S.W.3d 835 (Tex. Crim. App. 2016).

We do not construe this issue as another assignment of error to the submission of misdemeanor

assault to the jury because, as stated above, precedent requires that we dispense with the

evidence-review step of lesser-included-offense analysis when the State requested the lesser

included offense. See Grey, 298 S.W.3d at 645. We construe this issue instead as one about the

sufficiency of the evidence to support the guilty verdict.




       1
         McCall couches his arguments in terms of “both legal[] and factual[]” sufficiency,
but precedent requires that we review only for legal sufficiency. See, e.g., Canada v. State,
547 S.W.3d 4, 12 n.3 (Tex. App.—Austin 2017, no pet.).

                                                 13
               In his third issue, McCall contends that the trial court erred by submitting

misdemeanor assault “based on conduct and acts by [McCall] that were not set forth in the

indictment and were not within the strangulation or suffocation elements of the lesser included

charge.” He says that this led to “a material variation between the indictment and the evidence

presented at trial as to bodily injury.” This issue raises the law of material variances, which

intersects the law of review for evidentiary sufficiency. See Byrd v. State, 336 S.W.3d 242, 247

(Tex. Crim. App. 2011) (material variances are “actually a failure of proof because the indictment

sets out one distinct offense, but the proof shows an entirely different offense”); Gollihar v. State,

46 S.W.3d 243, 247 (Tex. Crim. App. 2001) (“Some courts treat variance claims as a notice-related

claim, distinct from an insufficiency of the evidence claim, but we have routinely treated variance

claims as insufficiency of the evidence problems.”).

               When reviewing for evidentiary sufficiency, “evidence is considered sufficient to

support a conviction when, after considering all of the evidence in the light most favorable to the

prosecution, a reviewing court concludes that any rational trier of fact could have found the

essential elements of the offense beyond a reasonable doubt.” Hernandez v. State, 556 S.W.3d 308,

315 (Tex. Crim. App. 2017).2 The essential elements of the offense are “the elements of the

offense as defined by the hypothetically correct jury charge for the case.” Id. at 315 (quoting

Johnson v. State, 364 S.W.3d 292, 294 (Tex. Crim. App. 2012)). A hypothetically correct jury

charge reflects the governing law, the indictment, the State’s burden of proof and theories of

liability, and an adequate description of the offense for the particular case. Id. It includes the


       2
         Unless otherwise noted, all Hernandez citations are to the opinion on original
submission, which the Court affirmed on rehearing. Hernandez v. State, 556 S.W.3d 308, 331
(Tex. Crim. App. 2018) (op. on reh’g) (“We affirm our original opinion . . . , and we reject
Hernandez’s arguments on rehearing for the reasons stated herein.”).

                                                 14
statutory elements of the offense as modified by the indictment. See id. at 312–13; Johnson,

364 S.W.3d at 294.

                There are sometimes variances between allegations in the indictment and the State’s

proof at trial. Hernandez, 556 S.W.3d at 312. Only material variances affect the hypothetically

correct jury charge. Id. Allegations that lead to immaterial variances need not be incorporated

into the hypothetically correct jury charge for the case. Johnson, 364 S.W.3d at 294.

                Two types of variances can be material. See Hernandez, 556 S.W.3d at 313–14;

Johnson, 364 S.W.3d at 294–95. “The first type of variance occurs when the State’s proof deviates

from the statutory theory of the offense as alleged in the indictment; the State may not plead one

specific statutory theory but then prove another.” Hernandez, 556 S.W.3d at 313 (citing Johnson,

364 S.W.3d at 294). This type of variance is always material. Id. The second type of variance is

a “non-statutory allegation that is descriptive of the offense in some way.” Id. at 313–14 (citing

Johnson, 364 S.W.3d at 294). Whether this type is material turns on whether it would result in

conviction for a different offense than what the State alleged. Id. at 314. If the variance “converts

the offense proven at trial into a different offense than what was pled in the charging instrument,”

then it is material. Id. at 316.

                The key to identifying different offenses is pinpointing the “allowable unit of

prosecution” for each offense. See id.; Johnson, 364 S.W.3d at 295–96. A statute’s allowable

unit of prosecution is the “distinguishable discrete act that is a separate violation of the statute.”

Harris v. State, 359 S.W.3d 625, 629 (Tex. Crim. App. 2011) (quoting Ex parte Cavazos,

203 S.W.3d 333, 336 (Tex. Crim. App. 2006)). “Absent an explicit statement that ‘the allowable

unit of prosecution shall be such-and-such,’ the best indicator of legislative intent regarding the



                                                 15
unit of prosecution is the gravamen or focus of the offense.” Id. at 630 (quoting Jones v. State,

323 S.W.3d 885, 889 (Tex. Crim. App. 2010)).

               The gravamen of Section 22.01(a)(1) assault by causing bodily injury is the bodily

injury caused, making the offense a “result of conduct” offense. See Price v. State, 457 S.W.3d 437,

442 (Tex. Crim. App. 2015); Landrian v. State, 268 S.W.3d 532, 533, 536–37, 540 (Tex. Crim.

App. 2008). This means that “[t]he precise act or nature of conduct in this result-oriented offense

is inconsequential.” Landrian, 268 S.W.3d at 537; accord Hernandez, 556 S.W.3d at 316

(“The variance regarding Appellant’s use of his hands would be one describing only the manner

and means by which the bodily injury was caused. Under Johnson, this would fall into the

second category of variance, a ‘non-statutory allegation that describes the offense in some way.’”

(citing Johnson, 364 S.W.3d at 292)). What matters is the injury suffered by the complainant,

not the manner and means of its commission. See Hernandez, 556 S.W.3d at 327 (op. on reh’g)

(“[B]ecause the manner and means by which an aggravated assault is effectuated is not a unit of

prosecution for aggravated assault, nor does it describe a unit of prosecution for aggravated assault,

the manner-and-means allegation is not included in the hypothetically-correct jury charge and

should be disregarded in a legal-sufficiency analysis.”); Ramos v. State, 407 S.W.3d 265, 270

(Tex. Crim. App. 2013) (“In Johnson, we held that in ‘result of conduct’ crimes such as aggravated

assault, the gravamen of the offense is the serious bodily injury, not what caused the injury.

Therefore, a variance regarding a non-statutory allegation describing the method of the offense of

a result-of-conduct offense is immaterial.” (citing Johnson, 364 S.W.3d at 295–96)); Landrian,

268 S.W.3d at 537 (“The gravamen of the offense of aggravated assault is the specific type of

assault defined in Section 22.01.”).



                                                 16
               “Bodily injury” means “physical pain, illness, or any impairment of physical

condition.” Tex. Penal Code § 1.07(a)(8). Any physical pain, however minor, suffices to establish

bodily injury. Garcia v. State, 367 S.W.3d 683, 688 (Tex. Crim. App. 2012). The jury may infer

that a victim felt or suffered physical pain because people of common intelligence understand pain

and some of the natural causes of it. Id.; accord Wawrykow v. State, 866 S.W.2d 96, 99–100 (Tex.

App.—Beaumont 1993, no pet.). A jury could reasonably infer that a complainant suffered bodily

injury when the defendant impeded the complainant’s normal breathing even when the defendant

“does not necessarily prevent breathing altogether.” See Marshall, 479 S.W.3d at 845.

               Besides “physical pain,” “bodily injury” also includes “any impairment of physical

condition.” Tex. Penal Code § 1.07(a)(8). Texas courts have interpreted “impairment” to include

the diminished function of a bodily organ. Garcia, 367 S.W.3d at 688; see, e.g., Camarillo v.

State, 82 S.W.3d 529, 532 (Tex. App.—Austin 2002, no pet.) (impairment established when injury

to victim’s nose made breathing difficult); Adams v. State, 969 S.W.2d 106, 111 (Tex. App.—

Dallas 1998, no pet.) (impairment established when defendant’s conduct interfered with victim’s

ability to stand and walk).

               Here, the evidence included Sanchez’s testimony that McCall grabbed her throat,

choked her by squeezing her throat, and slammed her head into the truck. This, she testified, caused

her severe pain and a knot to develop immediately on her head. It also caused “[e]verything” to

go “black” for her, forced her to urinate some, and stopped her breathing for a time. The evidence

also included testimony from Rocha-Payne, Deputy Blanchard, and Dr. Strelnieks about the knot

or contusion on her head. Finally, Dr. Strelnieks also testified about Sanchez’s reports of lost

consciousness, double vision, nausea, a headache, and difficulty swallowing and his view that she

was showing signs of a concussion. Based on this evidence, we conclude that the jury had before

                                                17
it sufficient evidence to allow any rational trier of fact to find that McCall intentionally, knowingly,

or recklessly caused bodily injury to Sanchez in the form of both physical pain and impairment.

See Tex. Penal Code §§ 1.07(a)(8), 22.01(a)(1); Hernandez, 556 S.W.3d at 315. This is all that

we must measure the evidence against in the hypothetically correct jury charge for this conviction

for misdemeanor assault by causing bodily injury. See Hernandez, 556 S.W.3d at 327 (op. on

reh’g); Ramos, 407 S.W.3d at 270; Landrian, 268 S.W.3d at 533, 536–37, 540.

               McCall, however, argues that our review of the evidence must be much more

narrow. He says that the State needed to prove not just any bodily injury but “strangulation or

suffocation” because of the indictment’s allegations and the charge given to the jury. He says that

the State “tried a felony case” whose theory was that Sanchez “was strangled or suffocated in a

way that impeded her blood circulation or blocked her airflow.” He therefore reasons that the

acquittal for felony assault requires the evidence, to support his conviction for misdemeanor

assault, to show a strangulation or suffocation that did not impede Sanchez’s breathing or

circulation of the blood. Relatedly, he advances a notice argument:


       By presenting evidence of bodily injury to Ms. Sanchez in a manner not set forth
       in either the indictment or in the elements of the lesser included charge, [McCall]
       was deprived of his due process right to receive adequate notice of the charged
       offense before trial in order to prepare his defense.


We reject McCall’s arguments for four reasons. First, we are to measure the evidence against the

hypothetically correct charge for the misdemeanor offense, not against the charge actually given.

See Ramjattansingh v. State, 548 S.W.3d 540, 550–52 (Tex. Crim. App. 2018). This remains true

even if the State introduced an “extra burden” for itself in the actual jury charge or if “the State

erroneously included unnecessary surplusage in the indictment.” See id. Thus, it does not matter

to our evidence-sufficiency and variance analysis that the actual jury charge here required the jury
                                                  18
to find that McCall caused Sanchez’s injury either by “applying pressure to [her] throat or neck”

or “blocking [her] nose or mouth” to reach a guilty verdict on misdemeanor assault by causing

bodily injury.

                 Second, the indictment’s allegation of causing bodily injury “by applying pressure

to the throat or neck and blocking the nose or mouth” does not give rise to a material variance, so

we need not incorporate that allegation into the hypothetically correct jury charge. Because assault

by causing bodily injury is a “result of conduct” offense,3 see Price, 457 S.W.3d at 442; Landrian,

268 S.W.3d at 533, 536–37, 540, how the bodily injury was caused does not help define the

allowable unit of prosecution for this type of assault offense, so a variance relating to how the

defendant caused the assault injury “cannot be material,” see Hernandez, 556 S.W.3d at 314

(analyzing similar offense of aggravated assault by causing bodily injury and citing Johnson,

364 S.W.3d at 296–98). The indictment’s allegation about “applying pressure to the throat or neck

and blocking the nose or mouth” concerns the means of causing injury, Price, 457 S.W.3d at 443;

see also Hernandez, 556 S.W.3d at 316 (reasoning that choking with a hand or striking with a hand

are alternative means of committing assault by causing bodily injury), while Section 22.01(a)(1)

involves no statutory manner and means. Thus, the indictment’s allegation does not create a

material variance and need not be incorporated into the hypothetically correct jury charge. See

Hernandez, 556 S.W.3d at 312; Johnson, 364 S.W.3d at 294.

                 Third, we address McCall’s argument that a variance arose from the indictment’s

allegation that Sanchez’s “normal breathing or circulation of the blood” was “imped[ed].” Even



       3
          McCall asserts that assault of the kind charged here is a “nature of conduct” offense and
cites as support Price v. State, 457 S.W.3d 437 (Tex. Crim. App. 2015). On the contrary, Price
says that it is a “result of conduct” offense. Id. at 439, 443.

                                                 19
if that allegation gives rise to a variance, a variance is reversible only if the variance prejudices the

defendant’s “substantial rights.” Santana v. State, 59 S.W.3d 187, 195 (Tex. Crim. App. 2001)

(quoting Gollihar, 46 S.W.3d at 257). Prejudice to the defendant’s substantial rights turns in part

on notice to the defendant: “whether the indictment, as written, informed the defendant of the

charge against him sufficiently to allow him to prepare an adequate defense at trial, and whether

prosecution under the deficiently drafted indictment would subject the defendant to the risk of

being prosecuted later for the same crime.” Id. (quoting Gollihar, 46 S.W.3d at 257); accord

Ramos, 407 S.W.3d at 270–71. But when the defendant’s trial strategy is to deny having

touched the complainant at all during the unique events of an alleged bodily-injury assault, there

is no notice problem stemming from a variance between alternative methods of committing the

assault. See Hernandez, 556 S.W.3d at 328 (op. on reh’g) (concluding that defendant suffered

no violation of “right to notice” for inability “to prepare a meaningful defense” because defendant

“categorically denied that he ever put his hands on [complainant’s] neck or that he poured water

down her throat” while alleged material variance stemmed from whether defendant “exhibited

or used water as a deadly weapon while he strangled” her); Ramos, 407 S.W.3d at 271

(“[N]otwithstanding any variance in pleading and proof regarding the precise method by which

Appellant caused the death of the victim, Appellant was still put on notice regarding the specific

offense of manslaughter because Appellant was charged with murder, and the events surrounding

the event were unique.”). Here, both McCall and his father said that McCall never put his hands

on Sanchez and thus could not possibly have caused her any injury during the unique events outside

the home on the night that they all returned from dinner and that McCall and Sanchez’s relationship

ended. As a result, the indictment’s allegation about Sanchez’s “normal breathing or circulation

of the blood” having been “imped[ed]” does not give rise to a reversible material variance because

                                                   20
“there is no reason to believe that” McCall “would have suddenly shifted course and admitted to”

injuring Sanchez but not in a way that impeded her breathing or circulation. See Hernandez,

556 S.W.3d at 328 (op. on reh’g).4 Alternatively, even if the State did need to prove that Sanchez’s

breathing or circulation of the blood had been impeded, the evidence sufficed to prove that too.

Sanchez testified that McCall’s actions, including choking her and squeezing her throat with a

hand so large that it covered her entire throat, caused “[e]verything” to go “black” for her and

stopped her breathing for a time. See Marshall, 479 S.W.3d at 845 (evidence may suffice to prove

impeded breath even when defendant “does not necessarily prevent breathing altogether”). And

Dr. Strelnieks testified that she reported lost consciousness due to McCall’s actions.

               Fourth, the evidence of impeded breath or circulation leads us to McCall’s

argument that the jury’s not guilty and guilty verdicts required the particular injury that the State

needed to prove to be one that did not include impeding Sanchez’s breathing or circulation of the

blood. This is a complaint about “inconsistent verdicts.” See, e.g., Hernandez, 556 S.W.3d at 331

(op. on reh’g). When measuring the sufficiency of the evidence, each count must stand or fall on

its own, and when analyzing the sufficiency of the evidence of a particular conviction, we consider

all of the evidence admitted at trial under the Jackson standard. Id. If a defendant is acquitted of

one count and convicted of another based on the same evidence in a single trial, the defendant

cannot rely on the inconsistent verdicts to attack the conviction. Id. We do not speculate about

why a jury returned the verdicts that it did. Id. at 321. When a multi-count verdict appears

inconsistent, our inquiry is limited to determining whether the evidence is legally sufficient to


       4
          To the extent that McCall’s notice argument attacks the submission of the lesser included
offense, there is no notice problem here because proof of misdemeanor assault by causing
bodily injury was necessarily included within what the indictment alleged. See Guzman v. State,
552 S.W.3d 936, 947–49 (Tex. App.—Houston [14th Dist.] 2018, pet. ref’d).

                                                 21
support the count on which a conviction is returned. Id. So long as the evidence supports McCall’s

conviction for misdemeanor assault by causing bodily injury—which it does—we must uphold

the conviction. See id. This is why we may rely on the evidence of Sanchez’s breathing or

circulation’s having been impeded despite the acquittal on felony assault. See, e.g., Jackson v.

State, 3 S.W.3d 58, 61–62 (Tex. App.—Dallas 1999, no pet.) (rejecting argument that court could

not consider evidence of entry when reviewing sufficiency of evidence to support conviction for

lesser included offense of criminal trespass despite defendant’s acquittal in same trial on greater

offense of burglary).

               In sum, we hold that the evidence was sufficient to support the jury’s verdict

that McCall was guilty of the Class A misdemeanor of assault by causing bodily injury under

Section 22.01(a)(1). We also hold that there was no reversible material variance. We overrule

McCall’s second and third issues.


III.   The instruction for the misdemeanor offense did not constitute an improper comment
       on the weight of the evidence.

               In his fourth issue, McCall contends that “[t]he assault jury charge contained

an improper comment on the weight of the evidence.” He points to how the charge conditioned

the jury’s consideration of the misdemeanor offense on only “reasonable doubt as to element 5,

above,” which was the element for the felony offense about impeded breath or circulation of the

blood. This instruction, he argues, failed to address element 4 of the felony offense, which was

the element about applying pressure to Sanchez’s throat or neck or blocking her nose or mouth.

By conditioning consideration of the misdemeanor offense on only reasonable doubt on element 5,

McCall argues, the trial court “unfairly focused the jury’s attention on [element 4] and likely caused

the jurors to assume that the evidence was sufficient to meet the [S]tate’s burden on” element 4.

                                                 22
               This is a claim of charge error, so we review it under the two-step framework—

first reviewing for error and if there is, then reviewing for harm—laid out above. See, e.g.,

Nguyen v. State, 506 S.W.3d 69, 83 (Tex. App.—Texarkana 2016, pet. ref’d); Brock v. State,

495 S.W.3d 1, 13–15 (Tex. App.—Waco 2016, pet. ref’d); Cardon v. State, 436 S.W.3d 860,

863-65 (Tex. App.—Amarillo 2014, no pet.). The trial court should give the jury a written charge

“setting forth the law applicable to the case; not expressing any opinion as to the weight of the

evidence, not summing up the testimony, discussing the facts or using any argument in his

charge calculated to arouse the sympathy or excite the passions of the jury.” Tex. Code Crim.

Proc. art. 36.14; Celis v. State, 416 S.W.3d 419, 433 (Tex. Crim. App. 2013). A charge that

assumes the truth of a controverted issue is a comment on the weight of the evidence and is

erroneous. Whaley v. State, 717 S.W.2d 26, 32 (Tex. Crim. App. 1986). Similarly, an instruction

that focuses the jury’s attention on a specific type of evidence that may support a finding of an

element of an offense also constitutes an improper comment. Kirsch, 357 S.W.3d at 651. To

determine an instruction’s meaning and effect, and thus whether it is a comment on the weight of

the evidence, we consider the charge as a whole. Hernandez v. State, 340 S.W.3d 55, 60 (Tex.

App.—Houston [1st Dist.] 2011, no pet.); Delapaz v. State, 228 S.W.3d 183, 212 (Tex. App.—

Dallas 2007, pet. ref’d); see Russell v. State, 749 S.W.2d 77, 79–80 (Tex. Crim. App. 1988).

Absent evidence to the contrary, we assume that the jury followed the trial court’s understandable

written instructions. Elizondo v. State, 487 S.W.3d 185, 208 (Tex. Crim. App. 2016).

               As a whole, the charge’s application paragraphs for the felony and misdemeanor

offenses listed elements and instructed that the State needed to prove each element beyond a

reasonable doubt. For the felony offense, it instructed the jury:



                                                23
       To prove that the defendant is guilty of Assault Family Violence—Strangulation,
       the [S]tate must prove, beyond a reasonable doubt, five elements. The elements are
       that—

               ....

              If you all agree the [S]tate has failed to prove, beyond a reasonable doubt,
       one or more of elements 1, 2, 3, 4, or 5 listed above, you must find the defendant
       “not guilty.”

               If you all agree the [S]tate has proved, beyond a reasonable doubt, each of
       the five elements listed above, you must find the defendant “guilty” of Assault
       Family Violence—Strangulation as alleged in the indictment.


Then, for the misdemeanor offense, the charge included the instruction about which McCall

complains and added similar instructions for that offense’s elements—that the State needed to

prove each of them beyond a reasonable doubt:


       If you have a reasonable doubt as to element 5, above, . . . then you will consider
       whether the State has proven the defendant guilty of the lesser-included offense of
       Assault – Bodily Injury Family Violence.

              To prove that the defendant is guilty of the lesser included offense of
       Assault- Bodily Injury Family Violence, the State must prove beyond a reasonable
       doubt 4 elements. The elements are that—

               ....

              If you all agree the [S]tate has failed to prove, beyond a reasonable doubt,
       one or more of elements 1, 2, 3, and 4 listed above, you must find the defendant
       “not guilty.”

               If you all agree the [S]tate has proved, beyond a reasonable doubt, all of the
       four elements listed above, you must find the defendant “guilty.”


Considering all these instructions as a whole, we see no improper comment in the complained-of

instruction. McCall posits that the instruction caused the jurors to assume that element 4 was

proven beyond a reasonable doubt when they did not otherwise believe that to be so. For if they

did believe it to have been proven beyond a reasonable doubt before reaching the complained-of

                                                24
instruction, then the instruction had no improper effect on them. But if they did not believe

element 4 to have been proven beyond a reasonable doubt by that point, they would not have

reached the misdemeanor offense at all—because of the instruction itself. It, in context, directed

the jury to consider the misdemeanor offense only if they had a reasonable doubt under element 5.

The instructions as a whole were understandable, so we assume that the jury followed them, and

McCall offers no evidence to the contrary. See Elizondo, 487 S.W.3d at 208.

               We thus hold that the complained-of instruction did not constitute an improper

comment on the weight of the evidence. See Celis, 416 S.W.3d at 433; Kirsch, 357 S.W.3d at 651;

Whaley, 717 S.W.2d at 32; see also Nguyen, 506 S.W.3d at 83 (holding that submission of element

of offense did not constitute improper comment because it did not imply approval of State’s

arguments because nearby instruction required jury to find that element proven beyond a

reasonable doubt before finding defendant guilty); Hanson v. State, 180 S.W.3d 726, 728–29 (Tex.

App.—Waco 2005, no pet.) (holding that instructions’ use of “alleged victim” did not constitute

improper comment because although using “victim” alone would be improper, adding “alleged”

meant that “the court’s instruction did not assume that the complainant was in fact a victim”

and thus that instruction did not “assume[] the truth of a controverted issue” (quoting Whaley,

717 S.W.2d at 32)). We overrule McCall’s fourth issue.




                                               25
                                       CONCLUSION

              We affirm the trial court’s judgment.



                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Affirmed

Filed: January 8, 2021

Do Not Publish




                                              26